PER CURIAM.
Affirmed. See State v. Sinclair, 995 So.2d 621, 623 (Fla. 3d DCA 2008) (“In order to establish prejudice as a result of the failure to advise a defendant of the deportation consequences of a plea, ‘[t]he burden is on the movant to establish that the plea in the case under attack is the only basis for deportation. Only then can the movant show prejudice resulting from the failure to advise of deportation consequences in the case under attack.’ ” (quoting Forrest v. State, 988 So.2d 38, 40 (Fla. 4th DCA 2008) (emphasis added in original))).